                            Case 19-10200-LMI               Doc 35       Filed 04/18/19          Page 1 of 3
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 19-10200-LMI
Maria del Rosario Rodriguez                                                                                Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: oriol-ben                    Page 1 of 1                          Date Rcvd: Apr 16, 2019
                                      Form ID: CGFD42                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 18, 2019.
db             +Maria del Rosario Rodriguez,   7176 SW 12 Street,    Miami, FL 33144-5405
cr             +MidFirst Bank,   eXL Legal, PLLC,   12425 28th Street, N. Suite 200,
                 St. Petersburg, FL 33716-1826
94871071       +Citizens Property Insurance Corporation,    301 West Bay Street #1300,
                 Jacksonville FL 32202-5142
94871074       +Florida Housing Finance Corporation (FHFC),    227 North Bronough Street #5000,
                 Tallahassee FL 32301-1367
94871075       +Home Affordable Modification Program (FHA HAMP),    909 SE First Avenue #500,
                 Miami FL 33131-3042
94919586       +MIDFIRST BANK,   999 NW GRAND BLVD,   OKLAHOMA CITY, OK 73118-6051
94871070       +Midfirst Bank,   501 NW Grand Blvd,   Oklahoma City OK 73118-6037
94871072       +eXL Legal LLC,   12425 28 Street North #200,    St Petersburg FL 33716-1826

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: FLDEPREV.COM Apr 17 2019 05:28:00      Florida Department of Revenue,   POB 6668,
                 Bankruptcy Division,    Tallhassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Apr 17 2019 01:50:53      Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
                                                                                             TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 16, 2019 at the address(es) listed below:
              Alejandro G Martinez-Maldonado   on behalf of Creditor   MidFirst Bank bk@exllegal.com
              Nancy K. Neidich   e2c8f01@ch13miami.com, ecf2@ch13miami.com
              Office of the US Trustee   USTPRegion21.MM.ECF@usdoj.gov
                                                                                            TOTAL: 3
                           Case 19-10200-LMI                    Doc 35          Filed 04/18/19               Page 2 of 3
CGFD42 (10/10/16)




ORDERED in the Southern District of Florida on April 16, 2019




                                                                                                  Laurel M Isicoff
                                                                                                  Chief United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 19−10200−LMI
                                                                                                                 Chapter: 13


In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Maria del Rosario Rodriguez
aka Maria Rosario Rodriguez
7176 SW 12 Street
Miami, FL 33144

SSN: xxx−xx−2526




                            ORDER DISMISSING CASE FOR FAILURE TO MAKE
                                PRE−CONFIRMATION PLAN PAYMENTS



This matter is before the court ex parte pursuant to Local Rule 3070−1(C) for failure of the debtor to remit
to the trustee pre−confirmation plan payments.

It is ORDERED that:



                                                                    Page 1 of 2
                        Case 19-10200-LMI               Doc 35         Filed 04/18/19   Page 3 of 3



      1. This case is dismissed with prejudice as to the filing of any bankruptcy case in any federal
bankruptcy court in the United States of America by the above−named debtor for 180 days from entry of
this order, or the expiration of any prejudice period set in any previous order, whichever is later.

      2. All pending motions are denied as moot.

      3. The trustee shall file a final report prior to the administrative closing of the case.

       4. (If applicable) the debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United
States Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $0.00 for the balance of the
filing fee as required by Local Rule 1017−2(E). Any funds remaining with the trustee shall be applied to this
balance and the trustee must dispose of any funds in accordance with the Bankruptcy Code and Local
Rule 1017−2(F), unless otherwise ordered by the court. The court will not entertain a motion for
reconsideration of this order unless all unpaid fees are paid at the time the motion is filed.
     5. A motion to rehear, reconsider, or reinstate a dismissed case must be filed in accordance with the
requirements of Local Rule 9013−1(E).

     6. In accordance with Local Rule 1002−1(B), the clerk of court is directed to refuse to accept for filing
any future voluntary petitions submitted by this debtor if the refiling violates a prior order of the court or if
the petition is accompanied by an Application to Pay Filing Fee in Installments and filing fees remain due
from any previous case filed by the debtor.



                                                               ###

The clerk shall serve a copy of this order on all parties of record.




                                                           Page 2 of 2
